TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2013



                                      NO. 03-11-00422-CV


                           Reliant Capital Solutions, LLC, Appellant

                                                 v.

                             Chiemeka Chuma-Okorafor, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment: IT IS

THEREFORE considered, adjudged and ordered that the judgment of the trial court is reversed,

and the cause is remanded for further proceedings. It is FURTHER ordered that the appellee

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.